DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humay (pub #US 20130339091 A1) in view of Ryu (pub US 6791949 B1).
Regarding claim 18, Humay discloses a method for updating a status table for network nodes within a computing device (method of operating the system shown in figure 30) comprising: a first gateway (gateways, such as service gateway, GPRS gateway, boarder gateway, etc..) shown connecting the overall network, figure 30, paragraph 270) in a first integrated IC (implemented at ASIC or integrated circuits, paragraph 271), a second gateway (any of the other gateways connected, paragraph 270) in a second IC (paragraph 271), and a node in the second IC (any of the nodes supporting the respective gateways (paragraph 270).  Humay does not disclose explicitly node tables.
However, Ryu disclose node tables and updating node tables (tables shown in figures 3-5B) with node quality information of neighboring nodes using packets (data packets such as RUR, or route update record, shown in figure 2) sent between nodes (column 9, lines 20-34, column 17, lines 47-55, figure 6).  Furthmore, teachings of Humay and Ryu are from the same field of networks, and specifically of communication between nodes and gateways.
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the invention to combine teachings of Ryu and Rumay, by using the RUR and node tables of Ryu in the system of Rumay for the benefit of tracking node status and up-to-date network health.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record disclose multiple gateways and nodes in a network, and that a table tracks various node status.  However, prior art of record do not teach or suggest, inter alia, the specific details of registering and indicating the availability of the nodes in the gateways and based on the table information to communicate between the gateways.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181